 

Case 1:19-cr-00233-LAK Docu
Case 1:19-cr-00233-LAK Docun

BRAG

Honorable Lewis A. Kaplan
United States District Judge
United States Courthouse
500 Pearl Street

New York, NY 10007-1312

Re:
Dear Judge Kaplan:

1 write, with the consent of

modification of Mustafa Abdel-Wadood’s baj
is limited to the Southern and Eastern Dist

however, Mr. Abdel-Wadood’s son will be
college in Washington, D.C. Mr. Abdel-Wad
travel to Washington, D.C. to help is son mo
occasion (Mr. Abdel-Wadood has been separé
Abdel-Wadood would provide Pretrial Servic

As noted, the government (A
modification; Pretrial Services has no objectic
has been fully compliant with his bail conditi

AUSA Andrew Thomas
Pretrial Services Officer Dayshawn B

ce:

T: +1.212.508.6107 F: +1.3}
1251 Avenue of the Americas, 44
paul.shechtman@bracewell.com

Paul Shechtman
Partner

AUSTIN CONNECTICUT DALLAS DUBAI HOUSTON Ld

United States v. Abdel-

ostic

100.404.3970

ment 59 Filed 08/28/20 Page 1of1
nent 58 Filed 08/27/20 Page lofi

EWELL

August 27, 2020

VIA ECF

Mayo BRACE

Wadood, 19 Cr, 233

the government and Pretrial Services, to seek a
| conditions. Mr. Abdel-Wadood’s travel presently
ricts of New York. In approximately one week,
moving from Dubai to the United States to begin
lood would greatly appreciate having the freedom to
ve into his living quarters and then to visit him on
ited from his family for much of the past year). Mr.
es with his itinerary for travel to Washington to see
his son in advance of any trips and would remain in full compliance with any applicable COVID-
19 regulations. All other bail conditions, inclu

and the $10 million bond secured by two prof

iding the surrender of Mr. Abdel-Wadood’s passport
yerties, would remain in place.

USA Andrew Thomas) consents to this proposed
yn. Pretrial Services reports that Mr. Abdel-Wadood

ons.

Respectfully submitted,
/s/ Paul Shechtman

Paul Shechtman

th Floor, New York, New York 10020-1100 5/
[vs/ Zeae

bracewell.com
NDON NEW YORK SAN ANTONIO SEATTLE WASHINGTON, DC

 

 
